Advisory Action
Note from 12:
Applicant’s arguments, see page 8, filed May 12th, 2022, with respect the 112(a) rejections to claims 1, 30, and 31 been fully considered and are persuasive. Therefore, the 112(a) rejections of claims 1, 30, and 31 have been withdrawn. 
Applicant's arguments filed May 12th, 2022 relating to the 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant asserts that Tass does not disclose or suggest the output signal is phase shifted relative to the input signal to provide a phase-shifted optical signal. Examiner respectfully disagrees.
Tass discloses a closed loop optical stimulation device (fig. 3) that contains a stimulation unit that produces stimulus 22, a measuring unit 16 for measuring signals 23 from the patient, and a control unit 10 that uses the measured signals 23 to then set stimulation parameters that offer successful treatment. Tass discloses that the stimulation signals are phase shifted in relation to one another in Para [0028] and Para [0029] to achieve neuromodulation. These stimuli cause a phase reset (i.e. a changing of the phase) of the produced measured signals 23 produced by the neural tissue as described in Para [0063]. These signals are then used by the control unit 10 to produce varied responses until the treatment is successful. Tass discloses two types of phase shifts 1) a time shifted input signal relative to the output signal due to the processing of the input and then subsequent phase delay of produced optical signals being administered to the tissue and 2) a rhythm shift with which the stimulation sequences are varied. Therefore, Tass discloses the output signal (stimulus 22) is phase shifted relative to the input signal (measured signal 23 and subsequently electrical signal 24) to provide a phase shifted-optical signal (signal produced to create successful treatment).  
Furthermore, regarding applicant’s arguments that Tass teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, Tass explicitly discloses that, in an embodiment, the stimulation parameters can be dependent on processed measured signals and in a closed loop system. The control unit determines success of the stimulation parameters using the measured signals and then sets the varied stimulation sequences based on the measured signals.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wetmore et al. (US 2014/0057232 A1) relates to a method/apparatus for modulating memory during sleep that includes producing stimuli to disrupt, enhance, or modulate brain rhythms. This includes providing out of phase stimulation, in-phase stimulation, and shifted phase in brain rhythm (see para [0309]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792